Citation Nr: 0317888	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  01-09 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1966 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 RO rating decision.  In a 
May 2003 statement, the veteran withdrew a previously made 
request for a hearing before a member of the Board.  


REMAND

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit, in Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (DAV), held 
that 38 C.F.R. § 19.9(a)(2) (which authorized the Board to 
conduct its own evidentiary development) was invalid because, 
in conjunction with the amended rule codified at 38 C.F.R. 
§ 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the RO for 
initial consideration and without having to obtain the 
appellant's waiver of the right to initial consideration of 
the evidence by the RO.  (DAV does not prohibit the Board 
from developing evidence, provided that the Board does not 
adjudicate the claim based on any new evidence it obtains 
unless the claimant waives initial consideration of such 
evidence by first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  See VAOPGCPREC 1-2003 (May 21, 2003).)  

In the instant case, additional evidentiary development is 
required.  Furthermore, as will be discussed below, it is 
unclear whether the veteran received the notice he is due 
under 38 U.S.C.A. § 5103(a) (2003).  Therefore, a remand is 
required.

The veteran contends that he has PTSD as the result of the 
traumatic experiences he endured while serving in Vietnam, 
including watching airplanes drop napalm bombs, experiencing 
mortar and rocket attacks, engaging in firefights while on 
guard duty at Lai Khe, and watching wounded being carried 
into a nearby hospital.  

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2002).  Service connection may be granted 
for a disease first diagnosed after service when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  38 C.F.R. § 3.304(f) (2002). The provisions of 38 
C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the American Psychiatric Association:  
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (1994) (DSM IV).  38 C.F.R. § 3.304(f).  Where it is 
determined that the veteran was engaged in combat with the 
enemy and the claimed stressor is related to such combat, the 
veteran's lay testimony regarding the claimed stressor is 
accepted as conclusive as to its actual existence, absent 
clear and convincing evidence to the contrary.  38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(f).  Where, however, 
VA determines that the veteran did not engage in combat with 
the enemy, or that the veteran did engage in combat with the 
enemy but the claimed stressor is not related to such combat, 
the veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence that corroborates the 
veteran's testimony as to the occurrence of the claimed 
stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), 
(f) (2002); Cohen (Douglas) v. Brown, 10 Vet. App. 128 
(1997).  A medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Cohen v. Brown, 
10 Vet. App. 128, 142 (1997).  

In this case, although the veteran was diagnosed with PTSD 
under the DSM IV at an October 2000 VA examination, the Board 
finds a remand is necessary because it is unclear whether the 
veteran was engaged in combat in Vietnam, and the avenues 
available for corroborating the claimed stressors have not 
been fully explored.  The evidence of record shows that the 
RO obtained the veteran's service medical records and certain 
service personnel records.  The RO also contacted the veteran 
by letter in February 2001, and asked that he provide the RO 
with specific information regarding his stressors (the 
events, dates, his unit of assignment, and/or the names of 
witnesses). 

Service personnel records show that the veteran served in the 
Republic of Vietnam from March 1968 to November 1968, that 
his job titles included an armorer/unit support specialist, a 
heavy construction carpenter, and a heavy truck driver.  
While in the Republic of Vietnam, he was assigned to Company 
B of the 34th Engineering Battalion (Construction).  He was 
awarded the Vietnam Service Medal, the Vietnam Campaign 
Medal, and the National Defense Service Medal.  

In November 2001, the veteran supplied the RO with documents 
associated with the 34th Engineering Battalion that he had 
obtained from the National Archives, including Daily Staff 
Journals dated in November 1968, Operational Reports dated 
from May 1968 to February 1959, and After-Action Reports 
dated from February 1968 to October 1968.   However, it is 
still unclear whether Company B of the 34th Engineering 
Battalion (Construction) was involved in combat while the 
veteran was in Vietnam.  In this regard, the Board notes that 
while the evidence indicates that Company B furnished guards 
for three defense bunkers and two guard towers at Lai Khe in 
November 1968, it is unclear whether the guards were involved 
in combat during this time.  Furthermore, although it appears 
that Company B was involved in the construction of a hospital 
in 1968, the evidence does not verify the veteran's 
contention that he was located next to a hospital where he 
witnessed wounded and dying soldiers being transported into 
the hospital.  The Board notes that the veteran has indicated 
several times, most recently in March 2003, that he was 
trying to obtain additional service records to corroborate 
his traumatic events.  

Although the veteran has supplied the RO with additional 
information regarding his stressors, the RO has not yet 
contacted the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR) (previously known as the U.S. Army and 
Joint Services Environmental Support Group) to search its 
records to determine whether the veteran's claimed stressors 
can be corroborated.  Therefore, a remand is warranted so 
that the RO can ask the veteran to provide as much detail as 
possible regarding the dates, times, and locations of the 
claimed stressors, and to ask USASCRUR to search for 
supporting evidence of such events. 38 C.F.R. § 19.9 (2002).  
It should be pointed out that corroboration of every detail, 
such as the veteran's own personal involvement in a specific 
stressful experience, is not necessary.  Suozzi v. Brown, 
10 Vet. App. 307 (1997); Pentecost v. Principi, 16 Vet. App. 
124 (2002).  

It also appears that a remand is necessary to associate VA 
treatment records with the claims file.  The Board notes that 
although VA treatment records dated from August 2000 to May 
2001 from the VA Medical Center (VAMC) in Huntington, West 
Virginia are of record, a statement from the Vet Center in 
Henlawson, West Virginia that was received by the RO in June 
2001 suggests that there may be additional treatment records 
dated prior to 2000 that should be obtained from the 
Huntington VAMC.  As for VA's obligation to secure the 
aforementioned records, it should be pointed out that VA 
adjudicators are charged with constructive notice of 
documents generated by VA whether in the claims file or not.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).  In this regard, 
the Board notes that, because of the need to ensure that all 
potentially relevant VA records are made part of the claims 
file, a remand is required.  See Bell, supra.  

The record also suggests that the veteran is receiving 
disability benefits from the Social Security Administration 
(SSA).  However, it is unclear whether the veteran was 
determined to be disabled by the SSA, in part, on account of 
his PTSD.  In this regard, the Board notes that neither the 
SSA disability determination nor any of the medical records 
submitted by the veteran for consideration by the SSA are of 
record.  In order to ensure that his claim is adjudicated on 
the basis of a complete evidentiary record, a copy of the SSA 
disability determination and associated evidence from the SSA 
should be obtained.  

In addition, certain other medical records should be 
obtained.  The Board notes that the statement from the 
Henlawson Vet Center that was received by the RO in June 2001 
indicates that the veteran was receiving therapy at the 
Charleston Vet Center, Logan Outstation.  However, these 
records are not included in the claims file.  While the RO 
has requested treatment records from the Logan Vet Center in 
September 2000 and in February 2001, it does not appear that 
the Charleston Vet Center, Logan Outstation, responded to 
this request.  Therefore, upon remand, another attempt should 
be made to associate these records with the claims file.  

The Board notes that development such as that sought by this 
remand is consistent with the mandate of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 
et seq. (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)) (VCAA).  Among other 
things, this law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and superceded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA could not assist in the development of 
a claim that was not well grounded.  

Additionally, certain notification requirements have been set 
out by the new law.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (the amended "duty to notify" requires VA to 
notify a claimant of which portion of the information and 
evidence, if any, is to be provided by the claimant and which 
portion, if any, will be obtained by VA on behalf of the 
claimant.)  The Board notes that the Federal Circuit in DAV, 
supra, also held that 38 C.F.R. § 19.9(a)(2)(ii) (permitting 
the Board "to provide the notice required by 38 U.S.C. 
[§] 5103(a)" and providing for "not less than 30 days to 
respond to the notice") was invalid because it was contrary 
to 38 U.S.C. § 5103(b), which allows a claimant one year to 
submit evidence.  

In this case, it is unclear whether the veteran has received 
the notice he is due under 38 U.S.C.A. § 5103(a).  Therefore, 
Board finds that the RO should ensure that any notification 
required under 38 U.S.C.A. § 5103(a) is made while the case 
is at the RO for the additional development needed in this 
case.  In re-adjudicating this case, the RO should ensure 
that all notification and development actions required by the 
VCAA are met.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  See 
Quartuccio, supra.  The veteran should 
be specifically told of the information 
or evidence he must submit, if any, and 
he should be advised of the one-year 
period set forth in 38 U.S.C.A. 
§ 5103(b) (West 2002), if applicable.  

2.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers where he has received 
treatment for PTSD.  The RO should 
ensure that all pertinent records of 
private or VA treatment are procured for 
review, including all pertinent 
treatment records from the VAMC in 
Huntington, West Virginia and the 
Charleston Vet Center, Logan Outstation.  
The RO should obtain from the SSA the 
records pertinent to the veteran's claim 
for Social Security disability benefits 
as well as the medical records relied 
upon concerning that claim.  The RO 
should assist the veteran in obtaining 
evidence by following the procedures set 
forth in 38 C.F.R. § 3.159 (2002).  If 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

3.  The RO should attempt to verify the 
veteran's stressors.  The RO should again 
request from the veteran a statement 
containing as much detail as possible 
regarding the stressors to which he was 
exposed during service.  The veteran 
should be asked to provide specific 
details of the claimed stressful events 
during service, including exact dates, 
places, detailed descriptions of the 
events, duty assignments, and names or 
other identifying information concerning 
any individuals involved in the events.  
The veteran also should be given an 
opportunity to obtain lay statements from 
fellow servicemen because they may be 
pertinent to his claim.  The veteran 
should be advised that this sort of 
information is necessary to obtain 
supporting evidence of the occurrence of 
the stressful events.

4.  The RO's attempt to verify the 
veteran's stressors should also include 
contacting the National Personnel Records 
Center (NPRC), the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR) (previously known as the U.S. 
Army and Joint Services Environmental 
Support Group), and/or the National 
Archives to obtain the documentation that 
might verify the claimed stressors, 
including unit histories and morning 
reports for the veteran's units of 
assignment in Vietnam from March to 
November 1968.  The RO should provide the 
USASCRUR, or any other applicable agency, 
with as much detail as possible in order 
to obtain corroboration of the alleged 
stressors.  At a minimum, the RO should 
provide USASCRUR with copies of the 
veteran's DD-214, service personnel 
records, a stressor list prepared by the 
RO, and any other information provided by 
the veteran that might be helpful in a 
search for corroborating evidence.  
Failures to respond or negative replies 
to any request must be noted in writing 
and associated with the claims folder.

5. After all notice requirements have 
been satisfied, and the duty to assist 
has been fulfilled, the RO should take 
adjudicatory action on the veteran's 
claim.  In so doing, the RO should note 
that corroboration of every detail of a 
stressor event, such as the veteran's 
own personal involvement in a specific 
stressful experience, is not necessary.  
Suozzi, supra; Pentecost, supra.  If the 
benefit sought remains denied, a 
supplemental statement of the case 
(SSOC) should be issued.  The veteran 
and his representative should be 
afforded an opportunity to respond.  

After the expiration of the period allowed for response, see 
38 U.S.C.A. § 5103(b) (2002), if applicable, the case should 
be returned to the Board.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

